26 F.3d 95
Deshawn GREEN, Debby Venturella, and Diana P. Bertollt, onbehalf of themselves and all others situated,Plaintiffs-Appellees,v.Eloise ANDERSON, individually and in her official capacityas Director, California Department of Social Services;California Department of Social Services;  and Thomas Hayes,Director, California Department of Finance, Defendants-Appellants.
No. 93-15306.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 13, 1994.Decided April 29, 1994.Amended June 13, 1994.

Theodore Garelis, Deputy Atty. Gen., Sacramento, CA, for defendants-appellants.
Mark D. Rosenbaum, ACLU Foundation of Southern California, Los Angeles, CA, for plaintiffs-appellees.
Appeal from the United States District Court for the Eastern District of California, David F. Levi, District Judge, Presiding.
Before:  GOODWIN, NORRIS, and O'SCANNLAIN, Circuit Judges.

ORDER

1
We AFFIRM for the reasons stated in the district court's order.  Green v. Anderson, 811 F. Supp. 516 (E.D.Cal.1993).  This panel will retain jurisdiction over the case.


2
This Court's Order, filed April 29, 1994, is hereby corrected by inserting the words "the preliminary injunction" between "AFFIRM" and "for."


3
The April 29, 1994 Order is redesignated ORDER FOR PUBLICATION.